         Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 1 of 25




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 MICHAEL A. CRABTREE, et al.,

                        Plaintiffs,

                        v.                            Case No. 1:19-cv-01596 (TNM)

 MILLER PIPELINE, LLC,

                        Defendant.


                             MEMORANDUM OPINION & ORDER

       This case centers on a dispute over unpaid contributions under the Employee Retirement

Income Security Act of 1974 (“ERISA”). Plaintiffs, four pension funds (“Funds”), argue that

Miller Pipeline, LLC (“Miller”) has failed to pay fringe benefits on time covered by the

applicable collective bargaining agreement (“CBA”)—specifically, on hours operating engineers

spend in trainings and safety meetings, as well as on reporting time. The Funds also contend that

Miller’s timekeeping records are inadequate because they cannot determine whether certain

payroll codes capture additional hours covered by the CBA. So they seek contributions on all

hours recorded under those payroll codes. Finally, they seek an audit of Miller’s records.

       The parties both moved for partial summary judgment. Because the Court determines

that the CBA does not cover trainings, safety meetings, and reporting time, Miller does not owe

the Funds contributions on such hours. The Court finds, however, that neither side is entitled to

summary judgment on the adequacy of Miller’s records. A genuine dispute of material fact

remains that an audit, which the Funds request and which Miller does not oppose, can likely

resolve. The Court will therefore grant in part and deny in part each side’s motion for partial

summary judgment.
          Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 2 of 25




                                                  I.

                                                  A.

         Plaintiffs are four multiemployer employee benefit funds. 1 Pls.’ Statement in Supp. of

Pls.’ Mot. for Partial Summ. J. (“Pls.’ Mot.”) at 6, ECF No. 31-1. 2 The Funds are organized

under ERISA, 29 U.S.C. § 1001 et seq. Pls.’ Statement of Material Facts (“PSMF”) ⁋⁋ 1, 3, 5, 7,

ECF No. 31-2. Employers finance the Funds through contributions under CBAs made between

employers and the International Union of Operating Engineers (“IUOE”) and IUOE’s local

unions. Id. ⁋ 9. IUOE represents operating engineers “who work operating cranes, trenching

and boring machines, excavators, and other heavy equipment, as well as stationary engineers

who are responsible for the care and maintenance of systems within buildings.” Id. ⁋ 13.

         Miller “provides a comprehensive range of pipeline contracting and rehabilitation

services for natural gas, liquids, water, and wastewater pipelines.” Def.’s Statement of Material

Facts (“DSMF”) ⁋ 1, ECF No. 32-2. 3 It has more than 3,600 employees and operates across 20




1
  The four Plaintiffs are: (1) Michael Crabtree, as Chief Executive Officer of the Central Pension
Fund of the International Union of Operating Engineers and Participating Employers (“Pension
Fund”); (2) the Board of Trustees of the International Union of Operating Engineers and Pipe
Line Employers Health and Welfare Fund (“Health and Welfare Fund”); (3) the Board of
Trustees of the International Union of Operating Engineers and PLCA National Pipe Line
Training Fund (“Pipe Line Training Fund”); and (4) the Board of Trustees of the International
Union of Operating Engineers National Training Fund (“National Training Fund”). Pls.’
Statement in Supp. of Pls.’ Mot. for Partial Summ. J. (“Pls.’ Mot.”) at 6, ECF No. 31-1.
2
    All page citations refer to the page numbers that the CM/ECF system generates.
3
  Miller did not comply with the directives in the Court’s Standing Order in submitting its
statement of facts. See Standing Order at 6, ECF No. 3 (requiring “[t]he party responding to a
statement of material facts” to “respond to each paragraph with a correspondingly numbered
paragraph, indicating whether that paragraph is admitted or denied” (emphasis in original)).
Instead, it responded to paragraphs in the Funds’ statement in groups. See, e.g., Def.’s Resp. to
PSMF ⁋ 1, ECF No. 32-3 (not disputing “the statements in Paragraphs 1-11”). If Miller has not
specifically stated that “facts are controverted in [its] statement filed in opposition,” “[t]he Court


                                                  2
         Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 3 of 25




states. See Def.’s Mem. in Opp’n to Pls.’ Mot. & in Supp. of Def.’s Mot. for Partial Summ. J.

(“Def.’s Opp’n/Cross-Mot.”) at 6, ECF No. 32-1. It admits that it is an employer covered by

ERISA. See PSMF ⁋ 10; Def.’s Resp. to PSMF ⁋ 1, ECF No. 32-3.

        Miller is bound by agreements with each of the Funds. See PSMF ⁋⁋ 28, 31, 34, 38. The

agreements all obligate Miller to “make prompt contributions or payments to the Trust Fund in

such amount and under the terms as are provided for in the applicable collective bargaining

agreement.” Id. ⁋ 29 (cleaned up); see also id. ⁋⁋ 32, 35, 39. The agreements also allow fund

trustees to “audit and examine the pertinent employment and payroll records of each Employer.”

Id. ⁋ 30; see also id. ⁋⁋ 33, 36, 40.

        The applicable CBA here, which sets out the terms by which Miller must contribute to

the Funds, is the National Distribution and Utilities Construction and Maintenance Agreement

(“Distribution Agreement” or “the Agreement”). See id. ⁋⁋ 9, 11. IUOE and the Distribution

Contractors Association (“DCA”), a multiemployer association to which Miller belongs,

executed the Agreement. Id. ⁋ 13; DSMF ⁋⁋ 3, 5. Miller has thus been bound by the Agreement

at all times relevant to the parties’ dispute. PSMF ⁋ 11.

        The Agreement sets out articles that cover various topics. Four articles are particularly

relevant here: Article I, which denotes “Coverage” and describes the types of “[d]istribution

work coming under th[e] Agreement”; Article VI, which covers “Wage Rates and

Classifications” and further describes “[t]he work . . . covered by the terms of th[e] contract”;

Article VII, providing for the method of employer contributions to the National Training Fund in

particular; and Article X, which covers “Reporting Pay,” meaning the pay that Miller provides an



may assume that facts identified by the moving party in its statement of material facts are
admitted.” Standing Order at 7 (emphasis in original).



                                                 3
           Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 4 of 25




operator when he reports on duty but cannot work because no task is available or the weather cut

short his workday. Pls.’ App. in Supp. of Pls.’ Mot. for Partial Summ. J. (“Pls.’ App.”) at 59,

62–64, ECF No. 31-3.

          Also relevant to the parties’ dispute, Miller uses payroll codes to categorize the type of

work that its operating engineers perform. PSMF ⁋ 42. Miller considers hours recorded under

certain payroll codes as work “covered” by the Distribution Agreement. Id. ⁋ 46. For example,

Miller would categorize time recorded under the payroll code “U5/V1 Equip Maintenance” as

work “covered” by the Distribution Agreement. Id. ⁋ 47. But time recorded as “01 Vacation”

would not be. Id. ⁋ 49.

                                                   B.

          The Funds sued in 2019, alleging that Miller failed to contribute to them for work

performed between 2008–2015 based on the results of prior audits. Id. ⁋⁋ 83, 87–89; Compl.

⁋⁋ 17, 23, 29, 37, ECF No. 1. The parties participated in mediation and “resolved a substantial

portion of” the case. Joint Status Report (Jan. 31, 2020) at 1, ECF No. 18. Miller agreed to

perform an internal preliminary assessment of its payroll records and remittance reports to

identify the benefits contributed (and not contributed) between July 1, 2015 and January 31,

2020. Id.; Def.’s Opp’n/Cross-Mot. at 16. The results (“Preliminary Assessment”) were

captured in an Excel sheet and provided to the Funds. PSMF ⁋ 91; Def.’s Opp’n/Cross-Mot. at

16, 18.

          The Preliminary Assessment led the Funds to file an amended complaint—the operative

one here. PSMF ⁋⁋ 91–92; Am. Compl., ECF No. 24. The Funds alleged two counts: (1) that

Miller failed to pay contributions owing to the funds during the 2015–2020 period, in violation

of ERISA and Miller’s contractual obligations; and (2) that the Funds had a right to conduct an




                                                    4
          Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 5 of 25




audit of Miller’s records, at Miller’s expense, “for the period of July 2015 through the present,”

which would “permit the Plaintiffs to determine whether the Defendant is properly reporting and

paying the contribution amounts owed to the Plaintiffs.” Am. Compl. ⁋⁋ 19–21, 25.

         Before the Court are the parties’ cross-motions for partial summary judgment. As to

Count 1 (unpaid contributions), the parties cross-move on two distinct issues: (1) whether the

Agreement requires Miller to contribute on time operating engineers spend in training and safety

meetings, as well as on “show up” time; and (2) whether Miller’s recordkeeping is inadequate for

certain payroll codes and so the Funds should receive unpaid contribution on all hours recorded

under them. See Pls.’ Mot. at 17, 35; Def.’s Opp’n/Cross-Mot. at 19, 27. The Court construes

the Funds’ partial motion as reserving the issue of damages on Count 1. See, e.g., Pls.’ Mot. at

13 (“If the Court grants partial summary judgment in favor of the Plaintiffs as sought herein and

determines that these types of work are covered by the Agreement, the remaining issues can be

resolved among the parties or through a subsequent damages hearing or damages briefing.”).

         As to Count 2, the Funds move for an audit, see id. at 49, and Miller does not oppose this

request, see, e.g., Def.’s Opp’n/Cross-Mot. at 19–30 (not addressing the Funds’ request for an

audit); id. at 29 (suggesting that the Funds might conduct an audit by stating that “[t]he auditors

would easily identify such alleged errors and could easily follow up and determine any

contribution shortfalls”). The Court thus construes Miller’s partial motion as requesting

summary judgment on Count 1, 4 but not contesting the Funds’ claim to an audit on Count 2.

         The motions are ripe for disposition.5



4
  Miller does not dispute that it owes contributions to Plaintiff National Training Fund and so
does not move for summary judgment against it. See Def’s Opp’n/Cross-Mot. at 24 n.4.
5
    The Court has jurisdiction under 29 U.S.C. § 1132(e)(1) and 28 U.S.C. § 1367.



                                                  5
           Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 6 of 25




                                                   II.

          To succeed on a motion for summary judgment, a movant must show that “there is no

genuine dispute as to any material fact” and that it “is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A

factual dispute is considered material if it could alter the outcome of the suit under the

substantive governing law, and genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248. The “party seeking

summary judgment always bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of [the record] which it believes demonstrate

the absence of a genuine issue of material fact.” Celotex Corp v. Catrett, 477 U.S. 317, 323

(1986).

          Once this showing is made, the nonmoving party must provide “specific facts showing

that there is a genuine issue for trial.” Anderson, 477 U.S. at 250 (cleaned up). In ruling on a

summary judgment motion, “all justifiable inferences” from the facts in the record must be

drawn in favor of the nonmoving party. Id. at 255. But the nonmoving party must show that “a

rational trier of fact” could find in its favor. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986). A court may grant summary judgment “[i]f the evidence is merely

colorable” or “is not significantly probative.” Anderson, 477 U.S. at 249–50.

                                                  III.

          The Funds’ primary contention is that Miller has failed to contribute on certain hours

recorded by Miller’s operating engineers. See Pls.’ Mot. at 6. ERISA requires that

          [e]very employer who is obligated to make contributions to a multiemployer plan
          under the terms of the plan or under the terms of a collectively bargained agreement
          shall, to the extent not inconsistent with law, make such contributions in accordance
          with the terms and conditions of such plan or such agreement.



                                                   6
         Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 7 of 25




29 U.S.C. § 1145. Benefit plans such as the Funds can sue to recover unpaid contributions. See

Bituminous Coal Operators’ Ass’n, Inc. v. Connors, 867 F.2d 625, 633 (D.C. Cir. 1989) (“[I]n

enacting section 515, Congress was primarily concerned with overdue contributions; the problem

that it sought to address had consistently arisen in situations where a pension fund was seeking to

collect overdue payments from employers.”).

       The Funds raise two distinct arguments about Miller’s alleged failure to contribute: (A)

that the Agreement requires Miller to contribute on hours operating engineers spend in training

and safety meetings, as well as on “show up” time; and (B) that Miller’s recordkeeping is so

inadequate as to certain payroll codes that the Funds are entitled to unpaid contributions on time

recorded under those payroll codes.

                                                A.

       The Funds first argue that Miller has failed to make contributions to them under the

Agreement. See Pls.’ Mot. at 6. They contend that the Agreement covers (and therefore that

Miller owes contributions on) hours that bargaining-unit employees spend in training and safety

activities, as well as hours paid for “show up” time (i.e., when operators report to work but

cannot perform work as usual because of the weather or other factors). See id. at 17–35. Miller

sees it differently. It contends that the Agreement does not cover this work and that therefore it

does not have to make fringe benefit contributions on these hours.

                                                 1.

       Who prevails depends on the correct interpretation of the Agreement. Courts “interpret

[CBAs] under federal law,” Flynn v. Dick Corp., 481 F.3d 824, 829 (D.C. Cir. 2007), and

“according to ordinary principles of contract law,” M & G Polymers USA, LLC v. Tackett, 574

U.S. 427, 435 (2015). When doing so, “as with any other contract, the parties’ intentions




                                                 7
           Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 8 of 25




control.” Id. (cleaned up). And “[w]here the words of a contract in writing are clear and

unambiguous, its meaning is to be ascertained in accordance with its plainly expressed intent.”

Id. (cleaned up). In other words, “when the language of a contract is clear and unambiguous on

its face, a court will assume that the meaning ordinarily ascribed to those words reflects the

intention of the parties.” Holland v. Freeman United Coal Mining Co., 574 F. Supp. 2d 116, 129

(D.D.C. 2008) (quoting Mesa Air Grp., Inc. v. Dep’t of Transp., 87 F.3d 498, 503 (D.C. Cir.

1996)).

          If a contract term is ambiguous—meaning that it “is susceptible to more than one

interpretation”—then a court “may consider the intent of the parties” in interpreting it. Flynn,

481 F.3d at 830 (cleaned up). But importantly, “a contract is not ambiguous unless, after

applying established rules of interpretation, it remains reasonably susceptible to at least two

reasonable but conflicting meanings.” CNH Indus. N.V. v. Reese, 138 S. Ct. 761, 765 (2018)

(cleaned up). “[A] dispute about the meaning of a contested term” does not “necessarily render[]

that term ambiguous.” Holland, 574 F. Supp. 2d at 129.

          “When the intent of the parties is unambiguously expressed in the contract, that

expression controls, and the court’s inquiry should proceed no further.” Reese, 138 S. Ct. at 766

(cleaned up). Thus, when “the contested agreement admits of only one reasonable

interpretation,” “the dispute may be resolved as a matter of law.” United Mine Workers of Am.

1974 Pension v. Pittston Co., 984 F.2d 469, 473 (D.C. Cir. 1993); Nat’l Shopmen Pension Fund

v. Burtman Iron Works, Inc., 148 F. Supp. 2d 60, 63 (D.D.C. 2001) (“Generally, interpretation of

a facially clear contract is considered a question of law and is for the court.” (cleaned up)).

Summary judgment is thus appropriate in that event. Burtman Iron Works, 148 F. Supp. 2d at

63.




                                                  8
         Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 9 of 25




                                                   2.

        The Court begins with the text of the Agreement and what it says about covered work.

As relevant here, Article I of the Agreement detailing “Coverage” states:

        This Agreement shall apply to and cover all distribution pipeline, cable and
        communications lines . . . construction and maintenance work coming within the
        jurisdiction of Union, contracted for or performed by Employer within the areas set
        forth in [an appendix] of this Agreement, as such work is more fully described in
        paragraphs B and C below.

Pls.’ App. at 59. Paragraph B then states that “[d]istribution work coming under this

Agreement . . . is defined as follows”: “This Agreement shall apply to and cover the repair,

maintenance, construction, installation, treating and reconditioning of pipeline systems

transporting coal, gas, oil or other similar materials, vapors or liquids . . . .” Id.

        Article VI, which details “Wage Rates and Classifications,” states that “[t]he

classifications and wages to be paid for all work covered by this Agreement are set out in” the

Agreement’s appendices. Id. at 62. Paragraph D of that article then specifies that

        [t]he work coming under the jurisdiction of the union and covered by the terms of
        this contract includes the operation and maintenance and repair of the following
        equipment: all cranes, trenching machines, backhoes, draglines, bulldozers, boom
        cats, angle dozers, back fillers, cleaning machines, wrapping machines, tow
        tractors, bending machines, welding machines, pumps, forklifts, boring machines,
        straightening machines, directional drilling, skid steer loaders, and any other power
        operated equipment.

Id. at 63.

        So under the Agreement, Miller must pay fringe benefits on “work covered by” it. Id. at

62. The parties seem to agree that the Agreement covers some types of hours and not others.

See, e.g., Pls.’ Statement in Reply to Def.’s Opp’n & Opp’n to Def.’s Mot. for Partial Summ. J.

(“Pls.’ Reply/Opp’n”) at 10 n.1, ECF No. 33 (agreeing that Miller need not contribute on hours

categorized as vacation, personal paid time, holiday, and bereavement). Their disagreement




                                                    9
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 10 of 25




hinges on the breadth of the type of “work” considered “covered” under the Agreement and

separately, whether the Agreement requires contributions on show up pay.

       The Funds argue that “work covered by th[e] Agreement” includes training and safety

meetings, which Miller records with the payroll codes “T3/V5 Training OQ,” “T9/W0 Training

Other,” and “36 Safety Meeting.” See Pls.’ Mot. at 22–30. Essentially, the Funds interpret

“work covered” to mean work which “Miller assigns to operating engineers” that is “required to

effectively complete their duties.” Id. at 19 (cleaned up). So the Agreement would cover

training and safety meetings, but not paid vacation. See Pls.’ Reply/Opp’n at 10 n.1. The Funds

separately assert that Miller must pay fringe benefits on show up time because the Agreement

explicitly covers “Reporting Pay.” See Pls.’ Mot. at 30–35.

       Miller contends that “work covered by th[e] Agreement” is strictly limited by the

Agreement’s terms. It argues that covered work means “the repair, maintenance, construction,

installation, treating and reconditioning of pipeline systems” (as stated in Article I) or the

“operation and maintenance and repair of” power operated equipment (as stated in Article VI).

See Def.’s Reply in Supp. of Mot. for Partial Summ. J. at 7, ECF No. 36. It therefore says that it

does not owe contributions on any hours—including training, safety meetings, and show up

time—that do not come under the Agreement’s definition of covered work. See Def.’s

Opp’n/Cross-Mot. at 19–27.

       Miller has the better of the dispute. The Funds suggest that the Agreement does not

define covered work. See Pls.’ Reply/Opp’n at 9. But it does. Article I defines with specificity

what it means for “work” to be “covered” under the Agreement. That article—which tellingly

sets forth the Agreement’s “Coverage”—states that the “Agreement shall apply to and cover all

distribution pipeline, cable and communications lines . . . construction and maintenance




                                                  10
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 11 of 25




work . . . as such work is more fully described in paragraphs B and C below.” Pls.’ App. at 59

(emphasis added). And Paragraph B, in turn, “define[s]” “work coming under th[e] Agreement.”

Id. That paragraph sets forth particular types of work which the “Agreement shall apply to and

cover”—the “repair, maintenance, construction, installation, treating and reconditioning of

pipeline systems.” Id. (emphasis added).

       Just as much as Article I describes what the Agreement covers, it also suggests what the

Agreement does not cover. According to the linguistic canon expressio unius est exclusio

alterius, “[t]he expression of one thing is the exclusion of another.” Antonin Scalia & Bryan A.

Garner, Reading Law: The Interpretation of Legal Texts 428 (2012); see also Am. Postal

Workers Union v. U.S. Postal Serv., 550 F.3d 27, 30–31 (D.C. Cir. 2008) (approving an

arbitrator’s application of expressio unius in interpreting an arbitration award, which the court

considered to be “like the interpretation of a contract”). Thus, especially where no other

provisions in the Agreement suggest otherwise, that Article I enumerates specific types of work

strongly implies that the Agreement does not “apply to and cover” other types of work. Cf.

Smart v. Gillette Co. Long-Term Disability Plan, 70 F.3d 173, 179 (1st Cir. 1995) (interpreting a

severance agreement and reasoning that expressio unius “instructs that, when parties list specific

items in a document, any item not so listed is typically thought to be excluded”); Barnes v.

Indep. Auto. Dealers Ass’n of Cal. Health & Welfare Benefit Plan, 64 F.3d 1389, 1393 (9th Cir.

1995) (analyzing a benefit plan’s agreement and explaining that “[u]nder the doctrine

of expressio unius est exclusio alterius, we must assume that by expressly providing for

subrogation in cases in which the Plan makes payment, the Plan document excludes subrogation

when no payment is made”).




                                                11
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 12 of 25




       Article VI gives even more content to the Agreement’s definition of covered work.

Paragraph D of that article describes that “work . . . covered by the terms of this contract includes

the operation and maintenance and repair of” 19 types of equipment, as well as “any other power

operated equipment.” Pls.’ App. at 63 (emphasis added). Unlike Article I’s definition of

covered work, Article VI, Paragraph D does not appear to set forth an exclusive list. The word

“includes” is indicative—this paragraph simply provides examples of work that would come

under Article I’s definition.

       Looking at the big picture, then, some work is covered by the Agreement, rendering other

types of work not covered. Under the Agreement’s plain language, Miller must pay

contributions on hours in which employees engage in the “repair, maintenance, construction,

installation, treating and reconditioning of pipeline systems.” Id. at 59. Included in those types

of work would be “the operation and maintenance and repair of” the 19 types of equipment listed

in Article VI, as well as “any other power operated equipment.” Id. at 63.

                                                 3.

       So under the Agreement, work is either covered or it is not. The Court now looks to the

types of work at issue to decide on which side of the line they fall. 6 The Court will consider

hours recorded for (a) training and safety meetings and (b) show up time.

                                                 a.

       The Funds contend that the hours operating engineers spend participating in training and

attending safety meetings are covered by the Agreement and that Miller should pay fringe


6
  The Court rejects the Funds’ argument that Miller “waived its ability” to dispute that work
performed under certain payroll codes is not covered by “fail[ing] to identify and establish facts
supporting its claim.” Pls.’ Reply/Opp’n at 11. Such a finding would be a harsh sanction that
the Court does not lightly impose. While Miller’s filings leave something to be desired, it has
sufficiently preserved its arguments.



                                                 12
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 13 of 25




benefits on them. See Pls.’ Mot. at 22–30. They point to three payroll codes under which Miller

records such hours.

       First, “T3/V5 Training OQ,” which Miller described as hours operating engineers spend

obtaining “operator qualifications” (“OQ”). PSMF ⁋⁋ 61–62. This training entails operators

“siting at a computer taking tests so that they can get their OQ cards so that they can work.” Id.

⁋ 61. Second, “T9/W0 Training Other.” The Funds contend this code is used for time spent

“training to operate heavy equipment,” Pls.’ Mot. at 24, and a Miller representative described

this code as used for “miscellaneous training,” such as “asbestos training” or a “special thing that

is required,” Pls.’ App. at 136. Third, “36 Safety Meeting,” which Miller uses to record time

spent at a four-hour “quarterly safety meeting” held “off the job site in a facility somewhere” and

which all Miller employees attend. PSMF ⁋⁋ 72–74. Much of the training “is done online” and

the employees “take the test online individually.” Id. ⁋ 74.

       The Funds contend that work performed under these three payroll codes comes under the

Agreement’s definition of covered work for essentially four reasons: the training and safety

meetings “[1] occur during regular working hours; [2] are a mandatory and intrinsic part of the

operating engineers’ employment at Miller; [3] are directly related, and indeed required, to the

performance of the operators’ job; and [4] are mandated not only by various governmental

entities, but by Miller’s customers.” Pls.’ Mot. at 21 (emphasis in original).

       The problem for the Funds is that, even taking all that as true, these payroll codes do not

capture work that comes under the Agreement’s definition of covered work. Recall that the

Agreement covers operating engineers’ hours spent “repair[ing], maint[aining], constructi[ng],

install[ing], treating and reconditioning . . . pipeline systems,” including “operati[ng] and

maint[aining] and repair[ing]” power operated equipment. Pls.’ App. at 59, 63. By contrast, the




                                                 13
          Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 14 of 25




trainings entail operators “siting at a computer taking tests” and “training to operate heavy

equipment”; and the safety meetings entail hours “off the job site” when all employees—not just

operating engineers—“take the test online.” PSMF ⁋⁋ 61, 72, 74; Pls.’ Mot. at 24 (emphasis

added).

          While trainings and safety meetings might be incidental, or even a prerequisite, to

covered work, they are not themselves covered work. Warming up before the big game may be

wise or even critical, but it is not baseball. Had the Agreement defined covered work as

including all tasks that are “a mandatory and intrinsic part of the operating engineers’

employment,” see Pls.’ Mot. at 21, or stated that covered work included “operati[ng] and

maint[aining] and repair[ing] and training on” power operated equipment, the Court might reach

a different result. But it does not. The meaning of the Agreement’s terms must “be ascertained

in accordance with its plainly expressed intent” because the definition of covered work is “clear

and unambiguous.” Tackett, 574 U.S. at 435 (cleaned up). As the Agreement is written, the

work that the Funds contend is covered cannot comfortably fit within the definition of covered

work. 7

          Because the language of the Agreement so clearly resolves the parties’ dispute, the Court

need not look to extrinsic evidence. See Flynn, 481 F.3d at 830. Many of the parties’

disagreements are thus irrelevant. It is unnecessary to consider evidence and testimony about




7
   The Funds cite the definition of “work” under the Fair Labor Standards Act to argue that the
trainings and safety program are covered hours. Pls.’ Mot. at 21. But Miller “concedes time
employees spend in training and the like constitute work . . . for which it must pay the
employees.” Def.’s Opp’n/Cross-Mot. at 24. As Miller explains, the issue before the Court “is
not whether the time is compensable” as “work,” but “whether the work is ‘covered’ by the
Agreement.” Id. It is not.



                                                  14
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 15 of 25




past performance, bargaining history, or the interpretation and administration of the Agreement.

See, e.g., Def.’s Opp’n/Cross-Mot. at 26; Pls.’ Reply/Opp’n at 14–15.

       More, that Miller pays the contractual wage for the trainings and safety meetings, that it

pays benefits for some work that would not come under a plain reading of the Agreement, or that

it changed its payroll codes to account for new contributions, see, e.g., Pls.’ Mot. at 20, 22, 24,

27, is irrelevant to what the Agreement means as a matter of law. Likewise, that the Funds are

unaware of other employers that interpret the Agreement the way Miller does, see Pls.’

Reply/Opp’n at 14, does not affect the meaning of the Agreement’s words. Miller need not

prove that it applied the Agreement just like other employers, only that it applied the Agreement

as required by its terms.

                                                 b.

       The Funds separately argue that the Agreement covers “show up” time, also called

“reporting” or “rainout” time. Pls.’ Mot. at 30–35. As relevant here, Article X of the

Agreement—titled “Reporting Pay”—states:

       After a person has been hired and ordered to report to work at the regular starting
       time, and no work is provided for him on the day that he has so reported, he shall
       receive pay equivalent to two (2) hours at the rate applicable for that day.

Pls.’ App. at 64. Article X then provides that the operator “shall receive the equivalent of not

less than four (4) hours” or “eight (8) hours pay for said day” when he performs at least some

work. Id. This provision thus requires Miller to pay operating engineers when they cannot work

a full day due to weather or other factors. Miller records such time under the payroll code

“M0/M7 ShowRain.” PSMF ⁋ 79.

       Although this provision guarantees payment to union members for show up time, it

makes no similar directive for fund contributions. The Agreement mandates that Miller pay

contributions on “work covered by th[e] Agreement.” Pls.’ App. at 62 (emphasis added). But as


                                                 15
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 16 of 25




Article X makes clear, Miller compensates operators with reporting pay when “no work is

provided for [them].” Id. at 64 (emphasis added). It should go without saying that simply

“report[ing] to work” does not come under Article I’s definition of covered work—engineers are

not “repair[ing], maint[aining], constructi[ng], install[ing], treating and reconditioning . . .

pipeline systems” when they are not working at all. Id. at 59. Nor are they “operati[ng] and

maint[aining] and repair[ing]” power operated equipment under Article VI. Id. at 63.

       The Funds contend that the phrase “applicable rate” in Article X means that the operator

should receive the “total economic package of wages and fringe benefits.” Pls.’ Mot. at 31. But

the language of Article X convinces the Court otherwise. The provision provides only for “pay

equivalent to” the hours that Miller would pay “at the rate applicable for that day.” Pls.’ App. at

64 (emphasis added). Miller does not dispute, and the Court assumes, that wages and benefits

are typically bargained for together. See PSMF ⁋ 21. But Article X does not suggest that this

particular rate of “pay” was negotiated at all. Rather, it is more naturally read as importing the

wage rate that was bargained for the type of work the operator would have performed if he could

work. That is why it states that Miller must pay compensation “equivalent to” that rate for

reporting time.

       The Funds also appear to invoke the general-specific canon. They contend that the more

specific language in Article X supersedes the more general definition of covered work in Article

I. See Pls.’ Mot. at 33 (“There is simply nothing in Article I that supersedes the specific

language of Article X . . . .”). Not so. It is true that “specific clauses prevail over general

clauses.” Ohio Power Co. v. FERC, 744 F.2d 162, 168 n.7 (D.C. Cir. 1984). But crucially, this

“rule of construction . . . presumes that the clauses stand irreconcilably in conflict.” Id. When,




                                                  16
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 17 of 25




however, “both the specific and general provisions may be given reasonable effect, both are to be

retained.” Id.

       Articles I and X are not “irreconcilably in conflict.” Had Article X required employers to

compensate operators with “pay and fringe contributions equivalent to [two, four, or eight] hours

at the rate applicable for that day,” the Funds’ argument may have won the day. In that case,

mandating wage and fringe contributions when an operator did not perform any work would

conflict with Article VI’s requirement to pay wage and fringe contributions on “work covered”

and Article I’s definition of covered work. But that is not the Agreement here. The two

provisions thus fit comfortably together, and both can “be given reasonable effect.” Miller must

pay wages and fringe contributions for covered work, but only the applicable rate of pay for

reporting time.

       Other provisions in the Agreement confirm this reading. Recall that Article VI requires

Miller to pay wage and fringe benefits on “all work covered by th[e] Agreement.” Pls.’ App. at

62 (emphasis added). Articles VII and VIII, by contrast, require Miller to contribute to the

National Training Fund and the Industry Advancement Fund for all hours “paid” to operating

engineers. Article VII states, as relevant here, that Miller must “pay into the IUOE National

Training Fund the sum of ten cents ($.10) per hour for all hours paid by the employer to all

employees covered by this agreement.” Id. at 63 (emphasis added). And Article VIII states that

employers such as Miller “shall pay to the DCA Industry Advancement Fund five cents ($.05)

per hour for each hour paid by the employer to their employees covered under this agreement.”

Id. (emphasis added).

       These specific provisions therefore require Miller to contribute to the National Training

Fund and Industry Advancement Fund based on a different, more expansive, metric—all hours




                                                17
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 18 of 25




“paid”—than other funds. This difference in language must carry a difference in meaning. A

“cardinal interpretive principle” is that courts must “give meaning to all of [a contract’s]

provisions” and “render them consistent with each other.” Beal Mortg., Inc. v. FDIC, 132 F.3d

85, 88 (D.C. Cir. 1998) (cleaned up). Were the Court to interpret show up pay as coming under

the Agreement’s definition of covered work, it would render the distinction between “all work

covered by this Agreement” in Article I and all hours “paid” in Articles VII and VIII

meaningless.

       It is thus clear that, as for funds that are not the National Training Fund or Industry

Advancement Fund, contributions are required only for covered work. 8 Because, by definition,

operating engineers do not “work” when Miller compensates them for reporting time and

something cuts their workday short, Miller does not owe contributions on these hours. The

Agreement clearly and unambiguously does not require Miller to pay benefits on show up pay so

the Court’s “inquiry . . . proceed[s] no further.” Reese, 138 S. Ct. at 766 (cleaned up).

                                          *       *      *

       In sum, the Court finds as a matter of law that the Agreement does not cover—and

therefore that Miller does not owe contributions on—hours recorded under the “T3/V5 Training

OQ,” “T9/W0 Training Other,” and “36 Safety Meeting” payroll codes. See Pittston, 984 F.2d at

473. More, although the Agreement requires Miller to pay operators for reporting to work, the

Court finds that it does not require Miller to also pay contributions on this time. See id. The




8
  The Funds try to undermine this point by arguing that Miller has, in the past, contributed on
the same number of hours to the National Training Fund as to the other Funds. See Pls.’ Mot. at
34. But past practice is irrelevant. The Court need not consider extraneous sources because the
meaning is clear from the text. See Flynn, 481 F.3d at 830. Miller’s interpretation of the
Agreement does not affect how the Court construes it as a matter of law.



                                                 18
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 19 of 25




Court will therefore deny the Funds’ motion for partial summary judgment and grant Miller’s

cross-motion on this issue.

                                                  B.

       The Funds also argue that Miller has failed to maintain records that accurately distinguish

between covered and noncovered work. See Pls.’ Mot. at 35. The Funds contend that time

recorded under two payroll codes—“W3/W4 Other” and “10/W2 Warehouse,” which Miller

contends do not capture covered time—“regularly include[s] work that Miller admits is covered

under the terms of the Distribution Agreement.” Id. at 44 (emphasis omitted). Because “vast

majorities of the . . . data entries categorized under these specific payroll codes either do not

provide any description whatsoever of the work performed, or provide vague and imprecise

descriptions that make it impossible to discern the type of work performed,” the Funds assert that

it would be “impossible for the Funds, or an auditor, or the Court to determine whether work

categorized under these payroll codes constitutes covered work if the Court endorses Miller’s

interpretation of the Distribution Agreement.” Pls.’ Reply/Opp’n at 38. They therefore seek

contributions on all hours categorized under these payroll codes. Pls.’ Mot. at 43–44.

                                                  1.

       ERISA requires that “every employer shall, in accordance with such regulations as the

Secretary may prescribe, maintain records with respect to each of his employees sufficient to

determine the benefits due or which may become due to such employees.” See 29 U.S.C.

§ 1059(a)(1). In Combs v. King, the Eleventh Circuit explained that this statute “places a duty

upon the employer to maintain records that will permit a determination of when the benefits are




                                                  19
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 20 of 25




due for employees as well as the information necessary to enable the plan administrator to

develop reports which are required by statute.” 764 F.2d 818, 823 (11th Cir. 1985). 9

       Combs then considered whether the employer “had the burden of disproving the Trustee’s

estimate of the hours worked by [the] employees due to [the employer’s] failure to maintain

adequate records.” Id. at 825. The court adopted a burden-shifting framework: “[W]here an

employer fails to keep proper records in conformity with his statutory duty,” the employee

carries his burden if he proves he performed covered work and “if he produces sufficient

evidence to show the amount and extent of that work as a matter of just and reasonable

inference.” Id. at 826 (citing Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)).

The employer then has the burden to “disprove” the employee’s “testimony that the Act was

violated.” Id. at 826 (cleaned up).

       The Ninth Circuit adopted Combs in Brick Masons Pension Trust v. Industrial Fence &

Supply, Inc., 839 F.2d 1333, 1338 (9th Cir. 1988). There, the court explained that “the fact of

damage [was] certain” because it was “undisputed that the Trust Funds received no contributions

for work performed by [the employees] even though they did some covered work during the

relevant time period.” Id. (emphasis in original). Any uncertainty lay “only in the amount of

damages.” Id. (cleaned up). It then stated the Combs test: “[O]nce the Trust Funds proved the

fact of damage and [the employer’s] failure to keep adequate records, the burden shifted to [the

employer] to come forward with evidence of the extent of covered work performed by

the . . . employees.” Id. at 1338–39. When the employer did not meet its burden, the court held

that the funds were entitled to contributions for all hours in which the employees performed



9
  Miller does not appear to contest that it has a duty to keep accurate records, but it asserts that it
has not violated its duty as a factual matter. See Def.’s Opp’n/Cross-Mot. at 27.



                                                  20
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 21 of 25




“some covered work.” Id. at 1339; accord Mich. Laborers’ Health Care Fund v. Grimaldi

Concrete, Inc., 30 F.3d 692, 697 (6th Cir. 1994) (holding that where “it is impossible to

determine with any precision the amount of contributions due to the Funds . . . an employer is

liable for contributions on all hours worked during a period in which it has been demonstrated

that some covered work was performed”).

        So under Combs and Brick Masons, for the burden to shift to the employer, the Funds

must show (1) “the fact of damage” (i.e., unpaid contributions) and (2) the employer’s “failure to

keep adequate records.” Brick Masons, 839 F.2d at 1338–39. 10

        The Funds contend, and Miller does not dispute, that Combs and Brick Masons provide

the applicable legal framework. See Pls.’ Mot. at 35–38; Def.’s Opp’n/Cross-Mot. at 28–30.

Although the D.C. Circuit has not adopted the Combs burden-shifting test, the Court will assume

that it governs.

                                                2.

        Applying the burden-shifting test here, perhaps the Funds have proven some unpaid

contributions, or “the fact of damage.” Brick Masons, 839 F.2d at 1338. The Funds point to five

examples in which operators performed work covered by the Agreement—for example,

“working on a new bore machine”—but Miller recorded their hours under the “W3/W4 Other”


10
   Some courts have also emphasized the “just and reasonable inference” language from the
Supreme Court’s decision in Anderson v. Mt. Clemens Pottery Co. in stating that there are three
requirements before the burden shifts to the employer: A plaintiff must show “(a) improper
record-keeping by the defendants, (b) that employees performed work for which they were
improperly compensated, and (c) ‘the amount and extent of that work as a matter of just and
reasonable inference,’ before the burden shifts.” Reilly v. Reem Contracting Corp., 380 F. App’x
16, 20 (2d Cir. 2010) (citing Combs, 764 F.2d at 826 and Anderson, 328 U.S. at 687); accord
Nelson v. Frana Cos., Inc., No. 13-cv-2219-PJS/SER, 2017 WL 1193991, at *12 (D. Minn. Mar.
30, 2017) (repeating this test and noting that “[a] plaintiff cannot simply prove that adequate
records were not kept and that at least one hour was not reported”). But any difference in these
two versions of the legal standard is irrelevant here.



                                                21
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 22 of 25




and “10/W2 Warehouse” payroll codes (meant for noncovered work). Pls. Mot. at 44–48.

Miller appears to acknowledge these errors. See Def.’s Opp’n/Cross-Mot. at 28 (recognizing that

“Plaintiffs identify a few mistakes”); but see id. at 27 (calling these “five alleged errors”

(emphasis added)).

       The Court need not decide whether the Funds have proven the “fact of damage,” though.

Even assuming they have, the Funds have not met their burden to show that Miller has “fail[ed]

to keep adequate records.” Brick Masons, 839 F.2d at 1338–39. The Funds claim that the

Preliminary Assessment shows that Miller “admits that is has failed to report and submit

hundreds of thousands of dollars in contributions.” Pls.’ Mot. at 42. But the Funds’ reliance on

the Preliminary Assessment is misplaced because the purpose of this internal evaluation remains

highly contested. Miller argues that the Preliminary Assessment was prepared based on a new

framework agreed to earlier in this litigation under which Miller agreed to pay contributions on

some hours that it had not previously. See Def.’s Opp’n/Cross-Mot. at 29–30. If that is the case,

it would not be a reliable indicator that Miller inadequately kept time.

       The Funds also broadly argue that Miller’s payroll records show errors “that are too

pervasive to fully convey in a filing with this Court” and that the “W3/W4 Other” and “10/W2

Warehouse” codes “regularly include work that Miller admits is covered under the terms of the

Distribution Agreement.” Pls.’ Mot. at 43–44 (emphasis in original). But the Funds provide

only five concrete examples. While they contend this is so because Miller’s data is inadequate,

see Pls.’ Reply/Opp’n at 42–43, that fact is disputed. Miller points out that the Funds’ allegation

is unfounded because the Funds’ auditors have been able to discern contributions from Miller’s

payroll records in the past. See Def.’s Opp’n/Cross-Mot. at 28–29. Without more to go on, the

Court cannot determine whether Miller has in fact failed to maintain adequate records.




                                                  22
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 23 of 25




       Granting summary judgment to either side would thus be premature. While perhaps there

could be systemic errors in Miller’s records, the Funds have not met their burden to show that

here. This is so, in part, because there has been no audit as to the period at issue. See Pls.’ Mot.

at 49–50. That makes this case unlike many in which the Combs/Brick Masons framework is

applied after an audit is conducted. See, e.g., Motion Picture Indus. Pension & Health Plans v.

N.T. Audio Visual Supply, Inc., 259 F.3d 1063, 1066 (9th Cir. 2001) (“the Trustees met their first

threshold burden, proving that N.T. Audio failed to keep adequate records,” because “[t]he Plans

submitted in support of their motion for summary judgment declarations of the auditors who

examined those records” who “testified that N.T. Audio’s records were insufficiently clear to

determine precisely how many hours of covered work were performed by N.T. Audio’s

employees”). A genuine dispute of material fact remains: whether Miller’s records are so

inadequate that they would prevent auditors from determining the amount of unpaid

contributions.

                                          *       *      *

       In conclusion, each party’s motion for partial summary judgment will be granted in part

and denied in part. 11 As to Count 1, the Court finds that Miller is entitled to summary judgment



11
    Miller has also moved to strike the declaration of Mark Maher, contending that the Funds
failed to identify Maher as a witness in its disclosures. See Def.’s Mem. in Supp. of Mot. to
Strike at 3, ECF No. 37-1. Federal Rule of Civil Procedure 37(c)(1) states that “[i]f a party fails
to provide information or identify a witness as required by Rule 26(a) or (e), the party is not
allowed to use that information or witness to supply evidence on a motion, at a hearing, or at a
trial, unless the failure was substantially justified or is harmless.” “A Rule 37(c)(1) exclusion,
however, is an extreme sanction that should be used sparingly.” United States v. Honeywell Int’l
Inc., No. 08-cv-0961-PLF, 2020 WL 5793307, at *5 (D.D.C. Sept. 29, 2020) (cleaned up). The
Court agrees with the Funds that even if they violated Rule 26, such a failure would be harmless
because Miller was on notice about the communication that is the subject of Maher’s declaration.
See Pls.’ Mem. in Opp’n to Def.’s Mot. to Strike at 16, ECF No. 41; cf. Sacchetti v. Gallaudet
Univ., 344 F. Supp. 3d 233, 255 (D.D.C. 2018) (“[T]he [defendant’s] failure to disclose this
information was harmless because the plaintiffs were already aware of it and, therefore, does not


                                                 23
        Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 24 of 25




on the Funds’ claim that Miller must pay contributions on hours recorded under the payroll codes

“T3/V5 Training OQ,” “T9/W0 Training Other,” “36 Safety Meeting,” and “M0/M7 ShowRain.”

Whether the Funds are entitled to contributions on all hours categorized under the payroll codes

“W3/W4 Other” and “10/W2 Warehouse” remains disputed, though.

       An audit, which the Funds request, is thus necessary to determine the adequacy of

Miller’s records. Indeed, the Funds alleged in their amended complaint that an audit would

“permit [them] to determine whether the Defendant is properly reporting and paying the

contribution amounts owed to the Plaintiffs.” Am. Compl. ⁋ 25. Miller apparently does not

oppose the Funds’ request. See Def.’s Opp’n/Cross-Mot. at 19–30; Pls.’ Reply/Opp’n at 44. The

Court will therefore grant summary judgment to the Funds on Count 2 of their amended

complaint. See Am. Compl. ⁋⁋ 24–26.

                                               IV.

       For these reasons, it is hereby

       ORDERED that the Plaintiffs’ [31] Motion for Partial Summary Judgment is

GRANTED IN PART and DENIED IN PART. It is GRANTED as to Count 2 of the Plaintiffs’

Amended Complaint. The Defendant shall accordingly submit to an audit. It is DENIED insofar

as it alleges: that the Defendant owes unpaid contributions on hours recorded under the payroll

codes “T3/V5 Training OQ,” “T9/W0 Training Other,” “36 Safety Meeting,” and “M0/M7

ShowRain”; and that Miller failed to keep adequate records and owes contributions on hours

recorded under the payroll codes “W3/W4 Other” and “10/W2 Warehouse.” It is further



warrant a sanction pursuant to Rule 37.”). The Court will accordingly deny Miller’s motion. See
Brooks v. Kerry, 37 F. Supp. 3d 187, 202 (D.D.C. 2014) (“The decision to grant or deny a
motion to strike is vested in the trial judge’s sound discretion.” (cleaned up)). Even if the Court
granted Miller’s motion, the outcome here would not change.



                                                24
          Case 1:19-cv-01596-TNM Document 43 Filed 03/29/21 Page 25 of 25




          ORDERED that the Defendant’s [32] Motion for Partial Summary Judgment is

GRANTED IN PART and DENIED IN PART. It is GRANTED as to the Defendant’s claim that

it does not owe unpaid contributions on hours recorded under the payroll codes “T3/V5 Training

OQ,” “T9/W0 Training Other,” “36 Safety Meeting,” and “M0/M7 ShowRain.” It is DENIED

insofar as it alleges that its recordkeeping is adequate and that it does not owe contributions on

all hours categorized under the payroll codes “W3/W4 Other” and “10/W2 Warehouse.” It is

further

          ORDERED that the Defendant’s [37] Motion to Strike is DENIED.

          SO ORDERED.
                                                                            2021.03.29
                                                                            15:26:58 -04'00'
Dated: March 29, 2021                                 TREVOR N. McFADDEN, U.S.D.J.




                                                 25
